EXHIBIT 10.6 FOURTH AMENDMENT TO THE FROZEN FOOD EXPRESS INDUSTRIES, INC. 401(K) SAVINGS PLAN This Amendment is adopted by FROZEN FOOD EXPRESS INDUSTRIES, INC. (the “Company”), a Texas Corporation, having its principal office in Dallas, Texas. R e c i t a l s: WHEREAS, the Company has previously established the Frozen Food Express Industries, Inc. 401(k) Savings Plan, as amended and restated, effective January 1, 2007 (the “Plan”), for the benefit of those employees who qualify thereunder and for their beneficiaries; and WHEREAS, the Company desires to amend the Plan to reflect the provisions of the Pension Protection Act of 2006; NOW, THEREFORE, pursuant to Section 15.1 of the Plan, the Plan is hereby amended as follows, effective on the dates set forth below: 1. Section 11.5(b)(ii) of the Plan is hereby amended to be and read as follows, effective January 1, 2010: “(ii)Eligible Retirement Plan.An eligible retirement plan is an individual retirement account described in Code Section 408(a), an individual retirement annuity described in Code Section 408(b), an annuity plan described in Code Section 403(a), or a qualified trust described in Code Section 401(a), that will accept the eligible rollover distribution, as specified by the recipient; provided, however, that a recipient who is a surviving spouse or a non-spouse beneficiary may elect a direct rollover to an individual retirement account or individual retirement annuity only. [copy balance of the section]” 2. Section 10.1(a)(i)(A) is amended to be and read as follows, effective June 1, 2007: “(A) A distribution under the Plan is hereby deemed to be on account of an immediate and heavy financial need of an Employee if the distribution is for one of the following or any other item permitted under Regulation Section 1.401(k)-1(d)(3)(iii)(B): (a)Expenses for (or necessary to obtain) medical care that would be deductible under Code Section 213(d) (determined without regard to whether the expenses exceed 7.5% of adjusted gross income) for the Employee and members of the Employee’s immediate family, which includes a spouse and children, including non-custodial children, and, effective June 1, 2007,the primary designated beneficiary; (b)Costs directly related to the purchase of a principal residence for the Employee (excluding mortgage payments); (c)Payment of tuition, related educational fees, and room and board expenses, for up to the next twelve (12) months of post secondary education for the Employee, the Employee's spouse, children, dependents (as defined in Code Section 152, and, for taxable years beginning on or after January 1, 2005, without regard to Code
